Judgment, Supreme Court, Bronx County (Lawrence J. Tonetti, J.), rendered November 27, 1989, convicting defendant, after a jury trial, of robbery in the second degree, grand larceny in the third degree, and criminal impersonation in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of imprisonment of 4 to 8 years, 2 Vi to 5 years, and 2 to 4 years, respectively, unanimously affirmed.
For the reasons stated in our decision on the appeal of co-defendant Lazarcheck (People v Lazarcheck, 176 AD2d 691), we reject defendant’s argument that the evidence at trial was insufficient to establish a forcible stealing. Nor was the evidence insufficient to establish the value of the stolen car (see, People v Carter, 19 NY2d 967). The trial court did not abuse its discretion in denying counsel’s request for a recess (see, Matter of Anthony M., 63 NY2d 270, 283-284). We have considered defendant’s pro se claims and find them to be without merit. Concur — Murphy, P. J., Sullivan, Ellerin, Kupferman and Kassal, JJ.